ACCEPTED
                                                                                           14-14-00169-CV
                                                                             FOURTEENTH COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                      3/26/2015 8:58:16 PM
                                                                                       CHRISTOPHER PRINE
                                                                                                    CLERK

                             NO. 14-14-00169-CV
                     On Appeal to the Fourteenth Court of Appeals,          FILED IN
                                                                     14th COURT OF APPEALS
                                   Houston, Texas                       HOUSTON, TEXAS
                                                                     3/26/2015 8:58:16 PM
                                                                     CHRISTOPHER A. PRINE
                                                                              Clerk



              KYLE TAUCH, TRANQUILITY APARTMENTS
                    GENERAL CORPORATION and
                 TRANQUILITY APARTMENTS, LTD.
                                  Appellants
                               v.

                                JOEL R. SCOTT
                                          Appellee



                      NOTICE OF ADDRESS CHANGE


TO THE HONORABLE COURT & ALL COUNSEL:
      Counsel for the Appellants will be changing their address to the below

indicated address immediately. We are looking forward to our new, larger office.

                                               Respectfully submitted,

                                               _____/s/ MB CHIMENE__________

                                               THE CHIMENE LAW FIRM
                                               2827 Linkwood Dr.
                                               Houston, TX. 77025-3809
                                               (832) 804-9018
                                               No fax available
                                               michelec@airmail.net
                         CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the above
Notice was sent this day, March 26th, 2015 to the following by ECF and certified
mail:


Chad Flores
Beck Redden, LLP
1221 McKinney, Ste. 4500
Houston, TX. 77010

_____/s/ MB CHIMENE_______